Citation Nr: 1619941	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  13-12 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a right knee condition, to include as secondary to the service-connected left knee chondromalacia patella, and if so, whether service connection is warranted.

2. Entitlement to service connection for plantar fasciitis, to include as secondary to the service-connected left knee condition.

3. Entitlement to service connection for a right leg shin splint, to include as secondary to the service-connected left knee condition.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to the service-connected left knee condition.

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to the service-connected left knee condition.

6. Whether new and material evidence has been received to reopen a claim for service connection for otitis media, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to October 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In April 2010, the RO received the Veteran's claim for service connection for, among other things, "tarpal tunnel."  In a June 2010 VCAA letter, the RO noted that it was working on the Veteran's claim for "carpal tunnel."  A June 2010 Report of General Information shows that the Veteran called the RO to explain that he was claiming "tarpal tunnel of the feet."  (The Board notes that perhaps the Veteran meant "tarsal tunnel syndrome" because that is a disorder that affects the feet.)  The rating decision denied the issues on appeal, in addition to service connection for "tarpal tunnel of the feet", among other issues.  
In June 2011, the Veteran filed a notice of disagreement (NOD) for the issues on appeal in addition to service connection for "carpal tunnel disease" among other issues.  In July 2011, the Veteran submitted a statement stating that a typing error was made on his NOD in his "request for tarpal tunnel of the feet not carpal tunnel."  He also stated "I will accept your decision to work this as a notice of disagreement, and wait for your decision."  As it is unclear whether the Veteran intended his June 2011 and July 2011 statements to serve as a NOD with the April 2011 rating decision, such matter is REFERRED to the Agency of Original Jurisdiction (AOJ) to contact the Veteran to clarify his notice of disagreement.  38 C.F.R. § 19.26(b) (2015).

In February 2016 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Finally, in September 2011 the Veteran stated "I do not have any asbestos claims beyond cigarette, cigar, and nicotine gum issued aboard the U.S.S. Copeland."  Even assuming that the Veteran intended this statement to establish a new claim for asbestos exposure, the Board would not have original jurisdiction to adjudicate it.  Therefore, this matter is also REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to service connection for a right knee condition and otitis media on the merits, and entitlement to service connection for plantar fasciitis, right leg shin splint, and peripheral neuropathy of the right and left lower extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1. A September 1991 rating decision that denied service connection for a bilateral knee disorder and chronic otitis media was not appealed and no new and material evidence was submitted during the appeal period; the decision is final.

2. Some of the evidence received since that prior denial relates to unestablished facts necessary to substantiate the claims.


CONCLUSIONS OF LAW

1. New and material evidence has been submitted, and the claim for service connection for a right knee condition is reopened.  38 U.S.C.A. § 5108; 38 C.F.R.      § 3.156 (2015).

2. New and material evidence has been submitted, and the claim for service connection for otitis media is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims seeking entitlement to service connection for a right knee condition and otitis media were previously denied in a September 1991 rating decision.  

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The evidence considered at the time of the September 1991 rating decision consisted of the Veteran's service treatment records, post-service treatment records, and a VA examination report.  The claim for service connection for a right knee condition was denied because the condition was found to not be due to or the result of service, and the claim for service connection for a chronic ear infection with pain was denied because the condition was found not to have occurred during service.  

Turning first to the right knee condition, the evidence received since that time includes a June 2011 statement from the Veteran's private podiatrist, Dr. K., in which he opined that the Veteran's in-service left knee injury created mechanical instability which affected his bilateral knees and ankles, causing an antalgic gait.  Such evidence is presumed credible solely for the purposes of determining whether to reopen a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence supports a theory of causation for the right knee condition as secondary to the service-connected left knee condition.   The United States Court of Appeals for the Federal Circuit has recognized that VA must reopen a Veteran's claim if the evidence supporting a new theory of causation constitutes new and material evidence.  See Boggs v. Peake, 520 F.3d 1330, 1336-1337 (Fed. Cir. 2008).  Since such evidence relates to an unestablished fact necessary to substantiate the claim, namely, a nexus between the right knee condition and a service-connected disability, it is new and material, and the claim for service connection for a right knee condition is reopened.  

Addressing the claim for service connection for otitis media, the evidence received since the prior denial includes a December 2010 VA QTC (contract) examination report.   The examiner referenced a January 1984 service consultation report noting that the Veteran sustained a blow to his left maxilla, fell, and struck his head on a table.  That consultation report noted the Veteran's complaints of headaches, dizziness and blurred vision.  Based on the Veteran's reports that he has experienced ear pain since being struck on the head during service, and the examiner's finding that the Veteran had current temporomandibular joint (TMJ) pain, the examiner opined that the Veteran's bilateral otalgia is related to a TMJ disorder which is likely related to the injury sustained during service.  While it is unclear whether the examiner determined that a non-service-connected TMJ disorder caused the current otalgia, or whether he simply concluded that the current ear pain was related to the in-service jaw injury, the distinction is not pertinent for the purposes of reopening the claim.  Rather, the report linking the current otalgia to service is new and material in that it relates to an unestablished nexus between any current otitis media and service.  Accordingly, the claim for service connection for otitis media is reopened.  


ORDER

The claim for service connection for a right knee condition is reopened, and to this extent only the appeal is granted.

The claim for service connection for otitis media is reopened, and to this extent only the appeal is granted.


REMAND

Although the Board has reopened the claims for service connection for a right knee condition and otitis media that does not end the inquiries.  Rather, consideration of the claims on the merits is required.  The Board finds that additional development is necessary prior to adjudication of all claims on appeal.

First, addressing the claims for service connection for a right knee condition, plantar fasciitis, a right leg shin splint, and peripheral neuropathy of the bilateral lower extremities, the Veteran essentially contends that these conditions are either related to three instances of trauma to his right knee during service, or are secondary to his service-connected left knee condition.  

The Veteran testified that he hurt his right knee after falling from a push in May 1983, from falling in May 1984, and while playing softball in July 1984.  Service treatment records noted back pain from a May 1983 deck fall, a left ankle sprain in May 1984, and a July 1984 moderate right ankle sprain.  Chondromalacia of the left knee was diagnosed in November 1982.  The August 1986 separation examination noted no defects, and the January 1987 VA general medical examination found no significant musculoskeletal abnormalities. 

Records associated with the Veteran's claim for benefits through the U.S. Department of Labor's Office of Workers' Compensation Programs (OWCP) note that in February 1990 the Veteran reported that his knees started hurting at work from stooping and bending and that the Veteran again experienced sharp knee pain and sought treatment in March 1991.  In April 1991, the Veteran was diagnosed with bilateral chondromalacia patella.  January 2003 and October 2003 records from Dr. K. noted plantar fasciitis and abnormal nerve conduction studies of the posterior tibial nerves.  Following a November 2010 VA contract examination for the Veteran's bilateral ankle and left knee conditions, the examiner noted that there was no right knee pathology.

As previously discussed, Dr. K. opined in June 2011 that the in-service left knee injury created mechanical instability which affected both knees and ankles and caused an antalgic gait.  Dr. K. also noted bilateral chondromalacia and the Veteran's abnormal nerve conduction studies.

The Board finds that the medical opinions of record do not provide adequate bases to decide the claims.  Dr. K's opinion did not address the 1990 and 1991 complaints of knee pain and the November 2010 VA opinion did not acknowledge the Veteran's right knee disability.  Therefore, a new VA examination should be scheduled.  The examiner should identify any right knee condition, plantar fasciitis, right leg shin splint, or peripheral neuropathy of the bilateral lower extremities, and, for any such condition diagnosed, provide an etiology opinion to include whether the condition was caused or aggravated by the service-connected left knee disability.  

For the otitis media claim, the Veteran reported that during service his 
right ear was drained while on board a ship and that he subsequently underwent additional ear surgery at San Diego Naval Hospital.  An April 1986 treatment record noted ear pain with an assessment of possible infection/boil and subsequent draining.  No report of a subsequent ear procedure conducted at San Diego Naval Hospital is of record.  The January 1987 VA general medical examination noted that the Veteran's ear canals were clear.  November 1988 private treatment records noted an assessment of otitis media.  While the aforementioned December 2010 opinion explained that the Veteran's ear pain is related to an in-service jaw injury, the examiner did not identify any current otitis media or render an etiology opinion for such.  Therefore, after requesting relevant records, a VA examination should be scheduled. 

Additional private treatment records identified by the Veteran, including from the Center for Pain Management and Dr. A., should also be requested, as well as ongoing treatment records.

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide the names and addresses of all private medical care providers who have treated him for his plantar fasciitis, right leg shin splint, right knee condition, peripheral neuropathy of the bilateral lower extremities, and otitis media since June 2011, including from the Atlanta Foot and Leg Clinic.  Additionally, ask the Veteran to provide releases for the Center for Pain Management, Dr. A., and the San Diego Naval Hospital.  After securing the necessary releases, the AOJ should request any relevant private records identified and any treatment records from the San Diego Naval Hospital from 1986.  The AOJ should not request any records that are duplicates of those already contained in the claims file.  In requesting the records, the AOJ should note the Veteran's November 1989 name change.  If any requested records cannot be obtained, the claims file should be annotated as such and the Veteran and his representative should be notified of such. 

2. After the above has been completed to the extent possible, schedule the Veteran for an orthopedic examination.  All indicated tests should be conducted.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Does the Veteran have any of the following conditions: a right knee disability, plantar fasciitis, a right leg shin splint, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity?  Please identify all diagnosed conditions and explain all conclusions.  

(b) For any condition diagnosed above, is it at least as likely as not (50 percent probability or greater) that the condition is related to service?  In providing these opinions, the examiner should address the Veteran's contentions that the conditions originated from the traumatic incidents in-service, including the May 1983 and May 1984 falls and the July 1984 right ankle sprain.  The examiner should also address the August 1986 separation examination noting no defects, the January 1987 VA medical examination finding no musculoskeletal abnormalities, and the Veteran's records concerning his claim for federal workers' compensation (OWCP) benefits.  

(c) If a diagnosed condition is not related to service, please provide an opinion as to whether it is at least as likely as not that the condition has been caused by the service-connected left knee chondromalacia patella.  Please explain why or why not, to include consideration of the June 2011 letter from Dr. K. 

(d) If not caused by the service-connected left knee disability, the examiner should provide an opinion as to whether it is at least as likely as not that the diagnosed condition has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by the left knee disability, to include gait disturbance and favoring the right knee and ankle.  Please explain why or why not, to include consideration of the June 2011 letter from Dr. K. 

(e) If the examiner finds that a diagnosed condition has been permanently worsened beyond normal progression (aggravated) by the left knee disability, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of the diagnosed condition that is due to the left knee disability.  Please explain why or why not. 

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. Schedule the Veteran for an ear conditions examination.  All indicated tests should be conducted.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Does the Veteran have an ear infection, including but not limited to otitis media?  Please explain why or why not. 

(b) For any condition diagnosed above, is it at least as likely as not (50 percent probability or greater) that the condition is related to service?  Please explain why or why not.  In providing this opinion, the examiner should address whether the ear infection is etiologically related to the jaw injury in reported in January 1984 and/or the April 1986 reports of ear pain with an assessment of possible infection/boil and subsequent draining.  The examiner should also address the August 1986 separation examination reporting no defects, the January 1987 VA general medical examination which found that the Veteran's ear canals were clear, November 1998 private treatment records noting otitis media, and the December 2010 VA right ear contract examination report.  
The examiner is informed that the Veteran is not service connected for temporomandibular joint disorder. 

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


